Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11th, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). (See also MPEP 2106.03(II) & 2106.07(c)).


Claims 1-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer device (i.e., a machine) in claims 1-12, and 14-17, a computer implemented method (i.e., a process) in claims 18 and an understood intended “non-transitory” computer readable medium (i.e. a manufacture) in claim 19.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A computer device configured to provide a computer game responsive to user inputs, the computer device having:
a user interface configured to display an initial game board of the computer game comprising user actuatable game elements and configured to detect user input of a first user move when a user engages with a game element, the user interface further configured to display a path follower element in an initial location; 
a processor configured to receive the detected user input of the first user move, to detect a match game condition of at least three adjacent matching user actuatable game elements caused by the first user move and to control the user interface to remove the at least three game elements from the display and provide on the user interface replacement user actuatable game elements; and
a computer store holding tile data for each of a plurality of tiles supporting the game elements of the gameboard, the tile data designating a tile location of each tile on the gameboard, 
the computer store holding path data defining a predetermined path of the path follower element as a sequence of tile locations, wherein the processor is configured to render the predetermine path so as to be visually on the  user interface
wherein the processor is further configured to determine whether to trigger any events associated with the at least three removed game elements, to detect any interacting events which interact with the path follower element, and to allocate a number of moving steps to the path follower element based on the detected interacting events, 
the processor further configured to process the moving steps of the path follower element to cause the path follower element to move along the predetermined path, defined by the path data  the processor configured, for processing a first one of the allocated number of moving steps, to display the path follower element at a next location along the visually apparent predetermined path, to remove from that location any game element at that location, to determine if there are any remaining moving steps allocated to the path follower element and (i) if so, to process a second one of the allocated number of moving steps or (ii) if not, to display the path follower element at its attained location on the visually apparent predetermined path.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe following a set of rules or instructions and Mental Processes that have been identified by the courts as abstract because they describe concepts performed in the human mind including observation judgment and evaluation.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a computer store(memory), and a display it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a computer store(memory), and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0053]-[0061]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0053]-[0061]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-12, and 14-19 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed July 11th, 2022 have been fully considered but they are not persuasive. 
Commencing on page 13 of the applicant’s above dated response the applicant presents that the claims of the instant application are not substantially similar to one another because different visualization of a trigger effect is presented on an interface and that all pending claim are not directed to abstract ideas but instead presented visual displays to interact with an engage the user. 
Responsive to the preceding the rejection of record maintained herein above, addresses of the features of claims 1-12, and 14-19 and notes that the limitations of claims 2-12, and 14-19 reflects substantially similar abstract concepts as noted with reflection to exemplary claim 1 and therefore is similarly directed to an abstract idea.  The differing visualizations presented in claims 18 and/or 19  are substantially similar the abstract visualization and presentation elements of claim 1 directed to detecting game interaction events and updating the display of the game responsive thereto and are not sufficient render the claims dissimilar or distinct from one another in the context of the subject matter eligibility considerations as applied under 35 USC 101. 
With respect to the applicant’s proposal that the engagement of the user through the presentation of visual displays to the user would support patent eligibility, it is respectfully unclear what MPEP guidance or court decision the applicant’ believes would support such a conclusion.  Moreover, the applicant proposed standard of eligibility would conflict with various court considerations of computer interfaces such as presented in Data Engine Tech. LLC v. Google LLC 906 F.3d 999; 128 USPQ2d 1381 (Fed Cir. 2018), Core Wireless Licensing v. LG Elecs. Inc. 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018), and Apple v. Ameranth 842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016).

Continuing on page 14, the applicant requests further clarification how the mere use of a computer as a tool is not sufficient to support patent eligibility when the applicant proposes that when the computer acts in an autonomous manner to fill vacant symbol positions in a game matrix it functions in a non-excluded manner and would support patent eligibility.
Responsive to the preceding MPEP 2106.05(f) notes that the mere utilization of a computer as a tool to perform an abstract idea does not support the integration of the abstract idea into a practical application.  The characterization of the computer as acting autonomously does not separate the computer from a generic computer functioning merely as a tool executing program instructions as described by the applicant’s specification at Paragraph [0058].  Accordingly, the proposed characterization does not support eligibility of the claimed invention in a non-excluded manner either as a particular machine as defined by MPEP 2106.05(C) or as representing an improvement to the functioning of a computer as described in MPEP 2106.05(a).  
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715